Citation Nr: 0028381	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
residuals of a hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from February 1943 to 
September 1945.

This appeal arises from a June 1998 rating decision which 
continued a non-compensable disability evaluation for the 
residuals of a hemorrhoidectomy.  It is herein noted that a 
December 1999 rating decision increased the disability 
evaluation for the veteran's sphincter impairment due to 
fistula in ano from 10 percent to 30 percent.


REMAND

The current record shows that the veteran was examined by 
Raymond J. Staniunas, M.D., in November 1999.  Following that 
examination, Dr. Staniunas indicated that he would further 
evaluate the veteran with a manometry and rectal ultrasound.  
Department of Veterans Affairs (VA) outpatient treatment 
records reflect that in January 2000 the report of recent 
ultrasound and rectal manometry studies from Dr. Staniunas 
was discussed with the veteran.  The current record does not 
include the report by Dr. Staniunas.

Having reviewed the record, the Board of Veterans' Appeals 
(Board) finds that the case will be remanded to the Regional 
Office (RO) for the following action:

1.  The RO, after obtaining appropriate 
authorization, should request copies of 
all of the veteran's treatment records, 
including the report of ultrasound and 
rectal manometry studies, dated 
subsequent to November 1999 from Dr. 
Staniunas.  The RO should also request 
copies of all of the veteran's VA 
outpatient treatment records dated 
subsequent to January 2000 which are not 
already of record.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
examination to be conducted by a 
physician who has previously examined the 
veteran.  The examination is for the 
express purpose of identifying, and 
evaluating the severity of, the current 
residuals of the veteran's 
hemorrhoidectomy.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.

The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination. 

3.  After undertaking the requested 
development as well as all other actions 
deemed appropriate, the RO should 
readjudicate the issue of entitlement to 
a compensable evaluation for the 
residuals of a hemorrhoidectomy.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be provided with a supplemental statement of the case 
and given the appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to secure additional evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate determination warranted in this case.  No action is 
required by the veteran until he is notified by the RO.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


